Case: 10-60975     Document: 00511651077         Page: 1     Date Filed: 11/01/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 1, 2011
                                     No. 10-60975
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

RICHARD DONALD LAWLER,

                                                  Plaintiff - Appellant

v.

MISSISSIPPI DEPARTMENT OF CORRECTIONS; LUTHER THAXTON,
Individually and in his official capacity; CHRISTOPHER EPPS,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:09-CV-135


Before BARKSDALE, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
        Richard Donald Lawler, Mississippi prisoner # 54271, proceeding pro se
in this 42 U.S.C. § 1983 action, challenges its dismissal for untimeliness. (Two
other defendants, the Mississippi Department of Corrections and Christopher
Epps, were dismissed in district court pursuant to Lawler’s voluntary motion for
dismissal. He has not challenged that dismissal, but they filed briefs here in the




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-60975    Document: 00511651077      Page: 2   Date Filed: 11/01/2011

                                  No. 10-60975

abundance of caution.) Such a dismissal is reviewed de novo. E.g.,
Sanders-Burns v. City of Plano, 594 F.3d 366, 372 (5th Cir. 2010).
      Lawler contends this action is not untimely because it should be
considered filed in October 2006, when he filed a complaint concerning the same
acts. The October 2006 complaint, which was dismissed without prejudice, “has
no legal effect” and is not a factor in the timeliness equation. Dawson Farms,
LLC v. Farm Serv. Agency, 504 F.3d 592, 601 (5th Cir. 2007).
      Congress has not provided a limitations period for § 1983 actions.
Therefore, in those actions, federal courts are to borrow the general personal-
injury limitations period of the forum state. E.g., Cuvillier v. Taylor, 503 F.3d
397, 401 (5th Cir. 2007). In Mississippi, the general personal-injury statute of
limitations is three years. See Walker v. Epps, 550 F.3d 407, 415 (5th Cir. 2008).
      The action at hand was filed more than three years after Lawler’s claim
accrued, and he has not shown he is entitled to equitable tolling or any other
tolling provision. See Peavey Elec. Corp. v. Baan U.S.A., Inc., 10 So. 3d 945, 953-
54 (Miss. Ct. App. 2009).
      AFFIRMED.




                                        2